UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6633


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

REGINALD MIMMS, a/k/a Gerald King,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:99-cr-00048-JCT)


Submitted:    October 15, 2009              Decided:   October 19, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Mimms, Appellant Pro Se.   Thomas Linn Eckert, Joseph
William Hooge Mott, Assistant United States Attorneys, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Reginald    Mimms    appeals     the    district   court's          order

denying his motion for a writ of audita querela, pursuant to the

All Writs Act, 28 U.S.C. § 1651(a) (2006).               We have reviewed the

record   and   find     no   reversible     error.      Accordingly,        we   deny

Mimms’ motion for a transcript at Government expense and affirm

the   district    court’s     order.        See     United   States    v.    Mimms,

No. 7:99-cr-00048-JCT (W.D. Va. March 17, 2009).                      We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in   the   materials      before   the    court      and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        2